Filed 5/13/13 P. v. Reeves CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                                                         COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C071539

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036116)

         v.

JESSE ALLEN REEVES,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On February 28, 2012, defendant Jesse Allen Reeves broke into the home of
Jennifer Russell and took 27 Vicodin tablets, 50 Norco tablets, and 40 Tramadol tablets.
Russell had a domestic violence restraining order against defendant at the time.
Defendant left the residence when Russell’s roommate told him to leave.




                                                             1
       Defendant pleaded no contest to first degree burglary while another person other
than an accomplice was present (Pen. Code, § 459) and misdemeanor disobeying a
protective order (id., § 273.6, subd. (a)). The trial court sentenced defendant to four years
in state prison, imposed various fines and fees, and awarded 88 days of presentence
credit, consisting of 77 actual days and 11 days of conduct credit.
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                        DISPOSITION
       The judgment is affirmed.


                                                                 MURRAY                   , J.


We concur:


             BLEASE              , Acting P. J.


             MAURO               , J.




                                                  2